File No . 333-34844 Investment Company Act File No. 811-9903 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 47 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 49 [X] (Check appropriate box or boxes.) BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Jeff Prusnofsky , Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 and Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X _ on _ December 31, 2012_ pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The BNY Mellon Funds Funds Ticker Symbols Class M shares Investor shares BNY Mellon Large Cap Stock Fund MPLCX MILCX BNY Mellon Large Cap Market Opportunities Fund MMOMX MMOIX BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund MTSMX MTSIX BNY Mellon Income Stock Fund MPISX MIISX BNY Mellon Mid Cap Multi-Strategy Fund MPMCX MIMSX BNY Mellon Small Cap Multi-Strategy Fund MPSSX MISCX BNY Mellon U.S. Core Equity 130/30 Fund MUCMX MUCIX BNY Mellon Focused Equity Opportunities Fund MFOMX MFOIX BNY Mellon Small/Mid Cap Fund MMCMX MMCIX BNY Mellon International Fund MPITX MIINX BNY Mellon Emerging Markets Fund MEMKX MIEGX BNY Mellon International Appreciation Fund MPPMX MARIX BNY Mellon International Equity Income Fund MLIMX MLIIX BNY Mellon Bond Fund MPBFX MIBDX BNY Mellon Intermediate Bond Fund MPIBX MIIDX BNY Mellon Corporate Bond Fund BYMMX BYMIX BNY Mellon Intermediate U.S. Government Fund MGVMX MOVIX BNY Mellon Short-Term U.S. Government Securities Fund MPSUX MISTX BNY Mellon National Intermediate Municipal Bond Fund MPNIX MINMX BNY Mellon National Short-Term Municipal Bond Fund MPSTX MINSX BNY Mellon Pennsylvania Intermediate Municipal Bond Fund MPPIX MIPAX BNY Mellon Massachusetts Intermediate Municipal Bond Fund MMBMX MMBIX BNY Mellon New York Intermediate Tax-Exempt Bond Fund MNYMX MNYIX BNY Mellon Municipal Opportunities Fund MOTMX MOTIX BNY Mellon Asset Allocation Fund MPBLX MIBLX BNY Mellon Money Market Fund MLMXX MLOXX BNY Mellon National Municipal Money Market Fund MOMXX MNTXX P R O S P E C T U S December 31, 2012 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC-Insured • Not Bank Guaranteed • May Lose Value ContentsFund Summaries BNY Mellon Large Cap Stock Fund 5 BNY Mellon Large Cap Market Opportunities Fund 8 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 13 BNY Mellon Income Stock Fund 19 BNY Mellon Mid Cap Multi-Strategy Fund 22 BNY Mellon Small Cap Multi-Strategy Fund 27 BNY Mellon U.S. Core Equity 130/30 Fund 32 BNY Mellon Focused Equity Opportunities Fund 35 BNY Mellon Small/Mid Cap Fund 38 BNY Mellon International Fund 41 BNY Mellon Emerging Markets Fund 44 BNY Mellon International Appreciation Fund 47 BNY Mellon International Equity Income Fund 50 BNY Mellon Bond Fund 53 BNY Mellon Intermediate Bond Fund 56 BNY Mellon Corporate Bond Fund 60 BNY Mellon Intermediate U.S. Government Fund 63 BNY Mellon Short-Term U.S. Government Securities Fund 67 BNY Mellon National Intermediate Municipal Bond Fund 70 BNY Mellon National Short-Term Municipal Bond Fund 73 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 76 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 80 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 84 BNY Mellon Municipal Opportunities Fund 88 BNY Mellon Asset Allocation Fund 92 BNY Mellon Money Market Fund 98 BNY Mellon National Municipal Money Market Fund 101 Fund Details BNY Mellon Large Cap Stock Fund 104 BNY Mellon Large Cap Market Opportunities Fund 104 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 110 BNY Mellon Income Stock Fund 117 BNY Mellon Mid Cap Multi-Strategy Fund 118 BNY Mellon Small Cap Multi-Strategy Fund 120 BNY Mellon U.S. Core Equity 130/30 Fund 122 BNY Mellon Focused Equity Opportunities Fund 123 BNY Mellon Small/Mid Cap Fund 124 BNY Mellon International Fund 125 BNY Mellon Emerging Markets Fund 126 BNY Mellon International Appreciation Fund 127 BNY Mellon International Equity Income Fund 128 BNY Mellon Bond Fund 128 BNY Mellon Intermediate Bond Fund 129 BNY Mellon Corporate Bond Fund 130 BNY Mellon Intermediate U.S. Government Fund 131 BNY Mellon Short-Term U.S. Government Securities Fund 131 BNY Mellon National Intermediate Municipal Bond Fund 132 BNY Mellon National Short-Term Municipal Bond Fund 132 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 133 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 134 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 135 BNY Mellon Municipal Opportunities Fund 135 BNY Mellon Asset Allocation Fund 136 BNY Mellon Money Market Fund 144 BNY Mellon National Municipal Money Market Fund 144 Investment Risks and Other Potential Risks 146 Management 162 Shareholder
